Title: To George Washington from William Heath, 17 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint Feb. 17. 1781
                        
                        The light companies are completing with all possible dispatch; but it will be difficult to obtain the whole
                            number of proper men in the present debilitated state of the regiments; however, the best will be carefully selected.
                            After the light companies are gone, we shall scarcely be able to relieve the guards, while so many men are on different
                            commands as at present. The regiment to which Capt. Welles’ company (who is now with the Guardboats) belongs, I am this
                            moment informed, will not be able to complete their company, exclusive of the men who are with him. In mine of the 8th
                            instant I took the liberty to mention to your Excellency the circumstance of that company; I have not yet had the honor of
                            your answer—and a doubt now arrises, whether his company is to be considered as one of the light companies from the
                            Connecticut line—or that each regiment is to have a company of fifty rank & file exclusive of it; the latter
                            cannot at present, be effected. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    